DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 13 in the reply filed on  September 27, 2022 is acknowledged.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The amendment filed on February 16, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: page 4, as part of paragraph [0007] “in a related embodiment – hydrogen peroxide, H2O2” & “and/or in a related specific case, Al2O3, AlN”);page 11, paragraph [0034] “while in a related embodiment the target material may include Al2O3 and/or AlN”. The new matter does not appear to be present in other sections of the originally filed disclosure and does not appear to be present in the provisional application that the instant application draws priority.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim recites “utilizing hafnium oxide to conformally fill an open volume...using an atomic layer deposition...”. As written, it is unclear: a) whether the phrase “utilizing hafnium oxide” is the required step to result conformally fill an open volume or if the required action that is part of the claimed method is a step of conformally filling an open volume utilizing hafnium oxide; b.) it is unclear if the action “using an atomic layer deposition” a separate step of the method or a substep of “utilizing hafnium oxide.../conformally fill...; and c.) in light of the specification, in what manner within the myriad substeps that encompass atomic layer deposition as a whole is hafnium oxide utilized – particularly when the instant specification describes a hafnium oxide film as a product of performing atomic layer deposition – rendering the metes and bounds of the claim indefinite. For the purposes of art rejections, the Examiner interprets the claim to require that hafnium oxide is involved in some way as a product or precursor for conformally filling open volumes within patterned electron beam resist materials and requiring the execution of an atomic layer deposition technique.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 4 – 9, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devlin et al. US 2018/0341090 A1 (hereafter “Devlin”) in view of either Zhang et al. “All-dielectric Deep Ultraviolet Metasurfaces”. C. Zhang, S. Divitt, Q. Fan, W. Zhu, A. Agrawal, T. Xu, and H. J. Lezec, "All-dielectric Deep Ultraviolet Metasurfaces," in Conference on Lasers and Electro-Optics, OSA Technical Digest (Optica Publishing Group, 2019), paper FM3C.3. (hereafter “ZhangCLEO”, of record) or C. Zhang, S. Divitt, Q. Fan, W. Zhu, A. Agrawal, T. Xu, and H. J. Lezec, "High-Efficiency, All-dielectric Metasurfaces down to the Deep Ultraviolet," in 2019 Conference on Lasers and Electro-Optics Europe and European Quantum Electronics Conference, OSA Technical Digest (Optica Publishing Group, 2019), paper eh_4_1 (hereafter ZhangEQEC).
Regarding claims 1, 2, 4, 5, 12, 13; Devlin is directed to a method of fabricating visible spectrum optical components (Abstract). Devlin discloses that their method comprises: providing a substrate such as glass (Abstract; [0005], [0007], [0059]; Fig. 1, Fig. 5); applying an electron beam resist (e.g. positive tone electron beam resist ([0093]) onto the substrate and then subsequently exposing the resist layer to form an inverse pattern within the resist layer [patterned layer of a resist material] to form openings with desired aspect ratios such as at least about 1.5:1 to up to 10:1 ([0060] – [0061]); performing atomic layer deposition in an [ALD] deposition chamber to conformally deposit a film of dielectric [target] material into the bottom of the substrate and both sidewalls and tops of the patterned resist layer ([0062] – [0064]), [0093] – [0104]), wherein the temperature during ALD processing may be about 100°C or below ([0065]); blanket [back] etching the deposited dielectric film to expose the top surface of the patterned resist layer ([0066]); removing the patterned resist layer using a resist removal solvent to render dielectric units having aspect ratios of e.g. at least about 1.5:1 to 10:1  and heights between e.g. 10 nm or less [submicron] ([0067] – [0068]); Fig. 2a,b). The optical transmittance of the resultant structure may be e.g. at least 70% in the visible spectrum ([0070]). The structures produced alters incident light to imprint desired phases and supporess higher diffraction orders or produce holographic effects [refractive, diffractive, birefringment] ([0083]).
Devlin discloses an example embodiment where the target material deposited is titania ([0093] – [0100]). While Devlin does not expressly teach an embodiment of their method where Hafnium oxide is utilized (within the bounds of indefinitenss) or otherwise where the target material is devoid of titania, Devlin does disclose that the dielectric metasurface may be made from hafnium oxide ([0056]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Devlin to fill the open volume with/utilize hafnium oxide because as taught by Devlin, the use of hafnium oxide deposited by atomic layer deposition is known to be suitable for the purpose of for forming structured electromagnetic metasurfaces.  The courts have held that the selection of a known material/device/product based for its intended use supports a prima facie case of obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).
	Devlin does not expressly teach that the pattern structure is dimensioned to operate the refractive, diffractive and/or birefringent effects at a wavelength defined in a deep-UV range.
ZhangCLEO discloses a method of forming an all-dielectric metasurface optical device comprising:  Depositing hafnium oxide onto a patterned resist by a Damascene process having a step of low temperature atomic layer deposition [conformally filling open volumes] (Page 1 2nd paragraph). ZhangCLEO discloses a method of forming an all-dielectric metasurface optical device comprising:  Depositing hafnium oxide onto a patterned resist by a Damascene process having a step of low temperature atomic layer deposition [conformally filling open volumes] followed by back etchign by ion milling (Page 1 2nd paragraph). ZhangCLEO discloses particular patterns to enable operation within the deep-ultraviolet range with HfO2 circular pillars of varying radii, cylinder height and lattice spacing (Fig. 1b, bottom page 1). Efficiencies may be as high as 75% (related to transmittance). The combination of using HfO2 as target material with specific patterning allows for metasurfaces to be utilized in applications such as photolithography, spectroscopy and high resolution imaging (Page 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Devlin by forming a patterned resist with a pattern that is dimensioned to operate the refractive, diffractive and/or birefringent effects at a wavelength defined in a deep-UV range becuase ZhangCLEO teaches that the resultant  improved metasurfaces allow operation in deep-UV for advantage in applications such as photolithography, spectroscopy and high resolution imaging.
Similarly and alternatively, ZhangEQEC (page 1) discloses the same/similar steps disclosed in ZhangCLEO, motivations and patterns. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Devlin by forming a patterned resist with a pattern that is dimensioned to operate the refractive, diffractive and/or birefringent effects at a wavelength defined in a deep-UV range becuase ZhangCLEO teaches that the resultant  improved metasurfaces allow operation in deep-UV for advantage in applications such as photolithography, spectroscopy and high resolution imaging.
Regarding claims 6 – 9, Devlin does not expressly teach embodiments within the claimed ranges of aspect ratios within the disclosed ranges. However, Devlin does disclose overlapping aspect ratios and that the resulting nanostructures may vary in height and width according to a meta-grating design.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.

Claims 1, 2, 5, 6, 7, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Devlin et al. US 2018/0341090 A1 (hereafter “Devlin”) in view of Guo et al. “Design of aluminum nitride metalens for broadband ultraviolet incidence routing” (2019). Nanophotonics (8)(1): 171-180 (hereafter “Guo”).
Regarding claims 1, 2, 5 – 9; the teachings of Devlin discussed above also apply to the present rejection of Devlin over Guo.  Devlin further discloses that the dielectric units may be made from non-metal oxides such as aluminum oxide or generally non-metal nitrides ([0056]).
Devlin does not expressly teach that the pattern structure is dimensioned to operate the refractive, diffractive and/or birefringent effects at a wavelength defined in a deep-UV range with a target material that is devoid of the recited species.
	Guo is directed to the design of ultraviolet photonics-based devices, and in particular the design of a UV metalens composed of high-aspect ratio aluminum nitride nanorods (Abstract). Guo discloses design patterns to form a UV metalens at an operating UV-C wavelength of 244nm [deep UV wavelength] (Fig. 2D; page 173). Aluminum nitride is chosen because the band gap of silicon dielectric materials is narrow, thus absorbing substantial light in both the UV spectrum and visible spectrum; and because aluminum nitride has a very wide band gap and large refractive index (page 172 2nd column). UV metalens are of interest for their potential in applications in inter alia sterilization, communication; where they may serve as a replacement for bulkier and more inefficient UV components (Abstract; page 179).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Devlin by producing with their method a target material of aluminum nitride and altered their pattern dimensioning to operate in a deep UV range because Guo teaches with a reasonable expectation of success that such patterns may be fabricated and would produce metalens that can replace older, less efficient UV components in applications such as communication and sterilization.
	
Claims 3, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devlin in view of either ZhangCLEO or ZhangEQEC as applied to claims 1 – 2, 4 – 9 and 12 – 13 above, and further in view of Hausmann et al. “Atomic Layer Deposition of Hafnium and Zirconium Oxides using Metal Amide Precursors” Chem Mater. 14, 4350-4358 (2002) (of record, hereafter Hausmann).
Regarding claims 3, 10 and 11; Devlin in view of either ZhangCLEO or ZhangEQEC do not expressly teach the step of depositing hafnium oxide with a tetrakis (dimethylamino)hafnium precursor and does not expressly teach on or more of the steps or conditions as recited respectively in claims 10 and 11.
Hausmann is directed to the atomic layer deposition of hafnium oxides using metal amide precursors (Abstract).  Hausmann discloses a method of depositing hafnium oxide comprising: flowing a precursor of inter alia tetrakis(dimethylamino) hafnium into a stainless steel reservoir (Table 1; pages 4351-4352); emptying the vapor space  and therefore purging the reactor space of precursor; and introducing water vapor [vapor of liquid water].  Hausmann discloses that hafnium oxide films can be made from such precursors at temperatures as low as 50°C that were impurity free, conformal and smooth (page 4351).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that lists exceptions to what may be considered prior art: 

(b)(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.

The Examiner notes that both ZhangCLEO and ZhangEQEC are coauthored by the joint inventors of the instant application, that the publication dates of both ZhangCLEO and ZhangEQEC  are before the effective filing date of January 2, 2020, which is within the grace period of 1 year before the effective filing date of the claimed invention. However, both ZhangCLEO and ZhangEQEC also lists two other authors that were part of the disclosure within both ZhangCLEO and ZhangEQEC; ZhangCLEO and ZhangEQEC therefore is a different inventive entity than that of the instant application and it is not immediately clear what parts of both ZhangCLEO and ZhangEQEC are attributed to one or both of the joint inventors1. The Applicant may file an affidavit or declaration under 37 CFR 1.130 to establish that a disclosure is not prior art under 35 USC 102(a) due to an exception in 35 USC 102(b)2.  Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that he/she (or some specific combination of named joint inventors) invented the subject matter of the disclosure or relevant parts of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hemmatyar et al. “Full color generation with Fano-type resonant HfO2 nanopillars designed by a deep learning approach” (2019). Nanoscale 11, 21266
Akselrod et al. US 2019/0301025 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2153.01(a)
        2 See MPEP 2155.01